Citation Nr: 1031595	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-49 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The record indicates that the appellant had a period of duty from 
January 1942 to January 1946, but no qualifying service with the 
United States Armed Forces.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 decision by the RO in Manila, the 
Republic of the Philippines, that determined that the appellant 
did not have qualifying service to be eligible for the one-time 
payment from the Filipino Veterans Equity Compensation Fund.

The Board notes that additional evidence was forwarded to the 
Board in July 2010 after the appellant's case was certified on 
appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  The Board notes 
that the appellant has waived initial RO consideration of the new 
evidence submitted.  38 C.F.R. § 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Pre-adjudicatory notice was not provided in this case.  However, 
in this case, as explained below, the law, and not the evidence, 
is dispositive.  Therefore, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) to notify and assist a claimant do 
not apply in this case. See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, it is not necessary to determine whether VA fulfilled the 
VCAA duties in this case; and there is no prejudice to the 
appellant in the Board proceeding to adjudicate his claim.

Moreover, in the notice of the adverse determination, dated in 
June 2009, the RO notified the appellant that valid military 
service was a requirement for eligibility to receive VA benefits 
and that the National Personnel Records Center found no evidence 
that he served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the service 
of the Armed Forces of the United States and that the 
determination of the service department was binding on VA under 
38 C.F.R. § 3.203.


Analysis

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for 
eligible persons will be either in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who (1) served (A) before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In May 2009, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certifications from the Office of Adjutant General and Affidavits 
for Philippine Army personnel submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the appropriate 
United States service department, but rather documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.

VA is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a particular 
individual served in the United States Armed Forces. Service 
department findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The United States Court 
of Appeals for Veterans Claims (Court) has recently held that VA 
may accept United States service department documents or seek 
certification of service, but once certification is received, VA 
is bound by that certification.  See Palor v. Nicholson, 21 Vet. 
App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007) 
(citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces. This verification is binding on VA.  Duro, supra.  The 
proper course for an appellant who believes there is a reason to 
dispute the report of the service department or the content of 
military records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

In light of the findings of the NPRC, a component of the 
appropriate United States service department, which are binding 
on VA for the purpose of establishing service in the U. S. Armed 
Forces, the appellant has no qualifying service in the United 
States Armed Forces and he is not a "veteran" for the purpose of 
establishing eligibility for the Filipino Veterans Equity 
Compensation Fund benefit administered by the United States 
Department of Veterans Affairs.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund is precluded based upon the appellant's lack of 
qualified service; therefore, legal entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


